DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species A: Figure 1 - embodiment of a Communication System
Species B: Figures 2-4 – embodiments of a computing device
Subspecies B1 – figure 2
Subspecies B2 – figure 3
Subspecies B3 – figure 4
Species C:  Figures 5A-5E – embodiments of a computing subsystem
Subspecies C1 – figure 5A
Subspecies C2– figure 5B
Subspecies C3– figure 5C
Subspecies C4– figure 5D
Subspecies C5– figure 5E
Species D: Figures 6 and 6A embodiments of a drive center circuit
Subspecies D1 – figure 6
Subspecies D2 – figure 6A
Species E – Figure 12 power signal change detection circuit 
Species F – Figures 12-15, 16A, 16B, 17, 19 and 20 embodiments of a drive sense circuit (DSC or pace-sense circuit)
Subspecies F1 – figure 12
Subspecies F2 – figure 13
Subspecies F3 – figure 14
Subspecies F4 – figure 15
Subspecies F5 – figure 16A
Subspecies F6 – figure 16B
Subspecies F7 – figure 17
Subspecies F8 – figure 19
Subspecies F9 – figure 20
Species G – Figures 21A, 21B and 21C - embodiments of pacemakers 
Subspecies G1 – figure 21A
Subspecies G2 – figure 21B
Subspecies G3 – figure 21C
Species H – figure 21E – method of execution 
Species I – figures 24A, 24B, 25A, 25B, 26A, 26B, 27A, 27B, 28A, 28B and 28c – embodiments of a DCS
Subspecies I1 – figure 24A
Subspecies I2– figure 24B
Subspecies I3– figure 25A
Subspecies I4– figure 25B
Subspecies I5– figure 26A
Subspecies I6– figure 26B
Subspecies I7– figure 27A
Subspecies I8 – figure 27B
Subspecies I9 – figure 28A
Subspecies I10 – figure 28B
Subspecies I11 – figure 28C
Species J – figures 29A, 29B, 29C, 29D, 29E, 29F and 29G – embodiments of sheaths
Subspecies J1 – figure 29A
Subspecies J2– figure 29B
Subspecies J3– figure 29C
Subspecies J4– figure 29D
Subspecies J5– figure 29E
Subspecies J6– figure 29F
Subspecies J7 – figure 29G
Species K – figure 30 -electrodes
Species L – figures 31A and31B- embodiments of trend tracking
Subspecies L1 – figure 31A
Subspecies L2 – figure 31B
Species M – method of execution

The species are independent or distinct because of the sheer number of species and/or subspecies recited within the specification and each species / subspecies recites mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Due to the excessive number of species and subspecies within the specification there is a search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/           Primary Examiner, Art Unit 3792